 

FS Investment Corporation III 8-K [fsiciii-8k_050815.htm]

Exhibit 10.4

 

COLLATERAL ADMINISTRATION

AGREEMENT

 

This COLLATERAL ADMINISTRATION AGREEMENT, dated as of May 8, 2015 (this
“Agreement”), is entered into by and among JEFFERSON SQUARE FUNDING LLC, a
Delaware limited liability company (the “Company”), JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as administrative agent (in such capacity, the
“Administrative Agent”), FS INVESTMENT CORPORATION III, a Maryland corporation,
as investment manager (the “Investment Manager”) and VIRTUS GROUP, LP, as
collateral administrator (the “Collateral Administrator”).

 

WITNESSETH:

 

WHEREAS, pursuant to the terms of that certain Loan Agreement dated as of May 8,
2015 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among the Company, the Financing
Providers party thereto, the Administrative Agent, CITIBANK, N.A., as collateral
agent (in such capacity, the “Collateral Agent”) and as securities intermediary
and the Collateral Administrator, the Company has pledged certain collateral
(the “Collateral”), which includes, among other things, all of the Portfolio
Investments and Eligible Investments as security for the Advances and other
Secured Obligations;

 

WHEREAS, the Company wishes to engage the Collateral Administrator to perform
certain administrative duties with respect to the Collateral pursuant to the
terms of this Agreement; and

 

WHEREAS, the Collateral Administrator is prepared to perform certain specified
obligations of the Company, or the Investment Manager on its behalf, under the
Loan Agreement (and certain other services) as specified herein, upon and
subject to the terms of this Agreement (but without assuming the obligations or
liabilities of the Company or the Investment Manager under the Loan Agreement);

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.            Definitions. Capitalized terms not otherwise defined in this
Agreement shall have the meanings set forth in the Loan Agreement.

 



1

 

 

2.            Powers and Duties of Collateral Administrator.

 

(a)    The Collateral Administrator shall act as agent for the Company until the
earlier of (i) its resignation or removal pursuant to Section 7 hereof or (ii)
the termination of this Agreement pursuant to Section 6 or Section 7 hereof. In
such capacity, the Collateral Administrator shall assist the Company and the
Investment Manager in connection with maintaining a database of certain
characteristics with respect to the Collateral on an ongoing basis and in
providing to the Company and the Investment Manager certain reports, schedules
and calculations, all as more particularly described in Section 2(b) below (in
each case, such reports, schedules and calculations shall be prepared in such
form and content, and in such greater detail, as may be mutually agreed upon by
the parties hereto from time to time and as may be required by the Loan
Agreement) based upon information and data received from the Company and/or the
Investment Manager, as required to be prepared and delivered (or which are
necessary to be prepared and delivered in order that certain other reports,
schedules and calculations can be prepared and delivered) under Section 8.03 of
the Loan Agreement. The Collateral Administrator’s duties and authority to act
hereunder are limited to the duties and authority specifically set forth in this
Agreement. By entering into, or performing its duties under, this Agreement, the
Collateral Administrator shall not be deemed to assume any obligations or
liabilities of the Company under the Loan Agreement, and nothing herein
contained shall be deemed to release, terminate, discharge, limit, reduce,
diminish, modify, amend or otherwise alter in any respect the duties,
obligations or liabilities of the Company under or pursuant to the Loan
Agreement.

 

(b)    The Collateral Administrator shall perform the following general
functions from time to time:

 

(i)Within fifteen (15) days after the Closing Date, create a collateral database
with respect to the Collateral (the “Collateral Database”);

 

(ii)Update the Collateral Database promptly and on an ongoing basis for changes,
including for ratings changes as provided by the Investment Manager, and to
reflect the sale or other disposition of the Portfolio Investments included in
the Collateral (the “Portfolio Collateral”) and the addition to the Collateral
of additional assets constituting Collateral from time to time, in each case
based upon, and to the extent of, information furnished to the Collateral
Administrator by or on behalf of the Company or Investment Manager as may be
reasonably required by the Collateral Administrator, or by the agents for the
obligors from time to time;

 

(iii)Provide information contained in the Collateral Database to the Investment
Manager on behalf of the Company, as the Collateral Administrator and the
Investment Manager shall reasonably agree;

 

(iv)Track the receipt and daily allocation to the Interest Collection Account
and the Principal Collection Account, as applicable, with respect to Interest
Proceeds and Principal Proceeds and the outstanding balance therein, and any
withdrawals therefrom and, on each Business Day, provide to the Investment
Manager the report as described in the Loan Agreement;

 

(v)Reasonably cooperate with the Investment Manager in the Investment Manager’s
review of the reports as described in the Loan Agreement; and

 

(vi)Not later than the date specified therefor in the Loan Agreement, the
Collateral Administrator shall prepare the relevant report by calculating, using
the information contained in the Collateral Database and provide the results of
such calculations to the Administrative Agent and the Investment Manager so that
the Investment Manager may confirm such results.

 



2

 

 

(c)    The Investment Manager shall assist and cooperate with the Collateral
Administrator in connection with the matters described herein. Without limiting
the generality of the foregoing, the Investment Manager shall advise in a timely
manner the Collateral Administrator of the results of any determinations,
designations and selections made by it as required or permitted to be made by it
or the Company (or Investment Manager on its behalf) under the Loan Agreement
and supply the Collateral Administrator with such other information as is
maintained by the Investment Manager that the Collateral Administrator may from
time to time request with respect to the Collateral and is reasonably needed to
complete the reports and certificates required to be prepared by the Collateral
Administrator hereunder or required to permit the Collateral Administrator to
perform its obligations hereunder (including determinations of Market Value, Net
Asset Value, Base Rate, Excess Interest Proceeds, the aggregate principal
balance of Portfolio Investments, the Coverage Event Cure Period, satisfaction
of the Compliance Condition, the occurrence of a Coverage Event, a Coverage
Event Cure or a Coverage Event Failure, and compliance with the Concentration
Limitations, as applicable) and to permit the Company and the Investment Manager
to perform their obligations under the Loan Agreement with respect thereto and
any other information that may be reasonably required under the Loan Agreement
with respect to a Portfolio Investment (including as to its status as a Delayed
Funding Term Loan, Asset Based Loan, Second Lien Loan, Revolving Credit
Facility, Synthetic Security, Structure Finance Obligation, Corporate Bond,
Current Pay Obligation, Delayed Funding Term Loan, Senior Secured Loan, Warranty
Portfolio Investment or Letter of Credit). Nothing herein shall obligate the
Collateral Administrator to determine independently the correct characterization
or categorization of any item of Collateral under the Loan Agreement (it being
understood that any such characterization, classification or categorization
shall be based exclusively upon the determination and notification received by
the Collateral Administrator from the Investment Manager). The Collateral
Administrator shall have no obligation to determine whether any Asset meets the
definition of (i) Collateral or (ii) Eligible Investment. The Investment Manager
shall review and verify the contents of the aforesaid reports, instructions,
statements and certificates and shall send such reports, instructions,
statements and certificates to the Company for execution.

 

(d)    If, in performing its duties under this Agreement, the Collateral
Administrator is required to decide between alternative courses of action or if
there are alternative methodologies that can be used in connection with any
calculations required to be performed by the Collateral Administrator hereunder,
the Collateral Administrator may request written instructions from the Company
or the Investment Manager as to the course of action desired by the Investment
Manager or the methodology as to be used by the Collateral Administrator. If the
Collateral Administrator does not receive such instructions within three (3)
Business Days after it has requested them, the Collateral Administrator may, but
shall be under no duty to, take or refrain from taking any such courses of
action. The Collateral Administrator shall act in accordance with instructions
received after such three Business Day period except to the extent it has
already taken, or committed itself to take, action inconsistent with such
instructions. The Collateral Administrator shall be entitled to rely on the
advice of legal counsel and independent accountants in performing its duties
hereunder and shall be deemed to have acted in good faith if it acts in
accordance with such advice.

 

(e)    Nothing herein shall prevent the Collateral Administrator or any of its
Affiliates from engaging in other businesses or from rendering services of any
kind to any Person.

 



3

 

 

3.           Compensation. The Company agrees to pay, and the Collateral
Administrator shall be entitled to receive, compensation for, and reimbursement
for expenses in connection with, the Collateral Administrator’s performance of
the duties called for herein and as provided in a separate fee letter agreement
dated April 28, 2015.

 

4.            Limitation of Responsibility of the Collateral Administrator;
Indemnification.

 

(a)    The Collateral Administrator will have no responsibility under this
Agreement other than to render the services expressly called for hereunder. The
Collateral Administrator shall incur no liability to anyone in acting upon, and
may conclusively rely upon, any signature, instrument, statement, notice,
resolution, request, direction, consent, order, certificate, report, opinion,
bond or other document or paper reasonably believed by it to be genuine and
reasonably believed by it to be signed by the proper party or parties. The
Collateral Administrator may exercise any of its rights or powers hereunder or
perform any of its duties hereunder either directly or by or through agents or
attorneys, and the Collateral Administrator shall not be responsible for any
misconduct or negligence on the part of any agent or attorney appointed
hereunder with due care by it. The Collateral Administrator shall be entitled to
the same rights, protections and immunities that are afforded to it under
Article IX of the Loan Agreement. Neither the Collateral Administrator nor any
of its affiliates, directors, officers, shareholders, members, agents or
employees will be liable to the Investment Manager, the Company or any other
Person, except by reason of acts or omissions by the Collateral Administrator
constituting bad faith, willful misfeasance, gross negligence or reckless
disregard of the Collateral Administrator’s duties hereunder. The Collateral
Administrator shall in no event have any liability for the actions or omissions
of the Company, the Investment Manager or any other Person, and shall have no
liability for any inaccuracy or error in any duty performed by it that results
from or is caused by inaccurate, untimely or incomplete information or data
received by it from the Company, the Investment Manager or another Person except
to the extent that such inaccuracies or errors are caused by the Collateral
Administrator’s own bad faith, willful misfeasance, gross negligence or reckless
disregard of its duties hereunder. The Collateral Administrator shall not be
liable for failing to perform or any delay in performing its specified duties
hereunder which results from or is caused by a failure or delay on the part of
the Company, the Investment Manager or any other Person in furnishing necessary,
timely and accurate information to the Collateral Administrator. The duties and
obligations of the Collateral Administrator and its employees or agents shall be
determined solely by the express provisions of this Agreement and they shall not
be under any obligation or duty except for the performance of such duties and
obligations as are specifically set forth herein, and no implied covenants shall
be read into this Agreement against them.

 

(b)   The Collateral Administrator may rely conclusively on any notice,
certificate or other document (including telecopier or other electronically
transmitted instructions, documents or information) furnished to it hereunder
and reasonably believed by it in good faith to be genuine. The Collateral
Administrator shall not be liable for any action taken by it in good faith and
reasonably believed by it to be within the discretion or powers conferred upon
it, or taken by it pursuant to any direction or instruction by which it is
governed hereunder, or omitted to be taken by it by reason of the lack of
direction or instruction required hereby for such action. The Collateral
Administrator shall not be bound to make any investigation into the facts or
matters stated in any certificate, report or other document; provided, however,
that, if the form thereof is prescribed by this Agreement, the Collateral
Administrator shall examine the same to determine whether it conforms on its
face to the requirements hereof. The Collateral Administrator shall not be
deemed to have knowledge or notice of any matter unless actually known to an
officer of the Collateral Administrator responsible for the administration of
this Agreement. Under no circumstances shall the Collateral Administrator be
liable for indirect, punitive, special or consequential damages (including lost
profits), even if the Collateral Administrator has been advised of such loss or
damage and regardless of the form of action under or pursuant to this Agreement,
its duties or obligations hereunder or arising out of or relating to the subject
matter hereof. It is expressly acknowledged by the Company and the Investment
Manager that application and performance by the Collateral Administrator of its
various duties hereunder shall be based upon, and in reliance upon, data and
information provided to it by the Investment Manager (and/or the Company) with
respect to the Collateral, and the Collateral Administrator shall have no
responsibility for the accuracy of any such information or data provided to it
by such Persons. Nothing herein shall impose or imply any duty or obligation on
the part of the Collateral Administrator to verify, investigate or audit any
such information or data, or to determine or monitor on an independent basis
whether any obligor under the Collateral is in default or in compliance with the
underlying documents governing or securing such Portfolio Investments, from time
to time, the role of the Collateral Administrator hereunder being solely to
perform certain mathematical computations and data comparisons and to provide
certain reports and other deliveries, as provided herein. For purposes of
monitoring changes in ratings, the Collateral Administrator shall be entitled to
use and rely (in good faith) exclusively upon one or more reputable electronic
financial information reporting services, and shall have no liability for any
inaccuracies in the information reported by, or other errors or omissions of,
any such services.

 



4

 

 

(c)     To the extent of any ambiguity in the interpretation of any definition
or term contained in the Loan Agreement, the Collateral Administrator shall
request direction from the Investment Manager as to the interpretation used, and
the Collateral Administrator shall follow such direction, and together with the
Collateral Agent, shall be entitled to conclusively rely thereon without any
responsibility or liability therefor.

 

(d)    The Company shall, and hereby agrees to, reimburse, indemnify and hold
harmless the Collateral Administrator and its affiliates, directors, officers,
shareholders, members, agents and employees for and from any and all losses,
damages, liabilities, demands, charges, costs, expenses (including the
reasonable fees and expenses of counsel and other experts) and claims of any
nature in respect of, or arising from any acts or omissions performed or omitted
by the Collateral Administrator, its affiliates, directors, officers,
shareholders, agents or employees pursuant to or in connection with the terms of
this Agreement, or in the performance or observance of its duties or obligations
under this Agreement; provided the same are in good faith and without willful
misfeasance and/or gross negligence on the part of the Collateral Administrator
or without reckless disregard of its duties hereunder.

 

(e)    The Investment Manager will have no responsibility under this Agreement
other than to render the services called for hereunder or in connection with the
Loan Agreement in good faith and without willful misfeasance, gross negligence
or reckless disregard of its duties hereunder. The Investment Manager will not
be liable to the Collateral Administrator, the Company or others, except by
reason of acts or omissions constituting bad faith, willful misfeasance, gross
negligence or reckless disregard of the Investment Manager’s duties hereunder.
The Investment Manager shall reimburse, indemnify and hold harmless the
Collateral Administrator and its Affiliates, directors, officers, shareholders,
members, agents and employees with respect to all expenses, losses, damages,
liabilities, demands, charges and claims of any nature (including the reasonable
fees and expenses of counsel and other experts) in respect of or arising out of
any acts or omissions performed or omitted, as the case may be, by the
Investment Manager, its Affiliates, directors, officers, shareholders, members,
agents or employees hereunder made in bad faith or constituting willful
misfeasance, gross negligence or reckless disregard of its duties hereunder or
under the Indenture. Anything in this Agreement notwithstanding, in no event
shall the Investment Manager be liable for special, indirect or consequential
damage of any kind whatsoever (including but not limited to lost profits), even
if Investment Manager has been advised of such loss or damage and regardless of
the form of action.

 



5

 

 

(f)    In connection with the aforesaid indemnification provisions, upon
reasonable prior notice, any indemnified party will afford to the applicable
indemnifying party the right, in its sole discretion and at its sole expense, to
assume the defense of any claim, including, but not limited to, the right to
designate counsel and to control all negotiations, litigation, arbitration,
settlements, compromises and appeals of such claim; provided, that if the
indemnifying party assumes the defense of such claim, it shall not be liable for
any fees and expenses of counsel for any indemnified party incurred thereafter
in connection with such claim except that if such indemnified party reasonably
determines that counsel designated by the indemnifying party has a conflict of
interest, such indemnifying party shall pay the reasonable fees and
disbursements of one counsel (in addition to any local counsel) separate from
its own counsel for all indemnified parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances; and provided, further, that prior
to entering into any final settlement or compromise, such indemnifying party
shall seek the consent of the indemnified party and use its best efforts in the
light of the then-prevailing circumstances (including, without limitation, any
express or implied time constraint on any pending settlement offer) to obtain
the consent of such indemnified party as to the terms of settlement or
compromise. If an indemnified party does not consent to the settlement or
compromise within a reasonable time under the circumstances, the indemnifying
party shall not thereafter be obligated to indemnify the indemnified party for
any amount in excess of such proposed settlement or compromise.

 

(g)    Without limiting the generality of any terms of this Section 4, the
Collateral Administrator shall have no liability for any failure, inability or
unwillingness on the part of the Investment Manager or the Company to provide
accurate and complete information on a timely basis to the Collateral
Administrator, or otherwise on the part of any such party to comply with the
terms of this Agreement or the Loan Agreement and shall have no liability for
any inaccuracy or error in the performance or observance on the Collateral
Administrator’s part of any of its duties hereunder that is caused by or results
from any such inaccurate, incomplete or untimely information received by it, or
other failure on the part of any such other party to comply with the terms
hereof.

 

5.          No Joint Venture. Nothing contained in this Agreement (a) shall
constitute the Company, the Collateral Administrator and the Investment Manager
as members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (b) shall be construed to
impose any liability as such on any of them or (c) shall be deemed to confer on
any of them any express, implied or apparent authority to incur any obligation
or liability on behalf of the others.

 



6

 

 

6.           Term. This Agreement shall continue in effect so long as the Loan
Agreement remains in effect with respect to the Secured Obligations, unless this
Agreement has been previously terminated in accordance with Section 7 hereof.

 

7.           Termination.

 

(a)    This Agreement may be terminated without cause by any party upon not less
than ninety (90) days’ written notice to each other party. If at any time, prior
to payment in full of all Secured Obligations, the Collateral Administrator
shall resign or be removed as Collateral Administrator under the Loan Agreement,
such resignation or removal shall be deemed a resignation or removal of the
Collateral Administrator hereunder.

 

(b)    At the option of the Company (with the prior written consent or at the
direction of the Administrative Agent), this Agreement may be terminated upon
ten (10) days’ written notice of termination from the Company to the Collateral
Administrator if any of the following events shall occur:

 

(i)The Collateral Administrator shall default in the performance of any of its
material duties under this Agreement and shall not cure such default within
thirty (30) days (or, if such default cannot be cured in such time, the
Collateral Administrator shall not have given within thirty (30) days such
assurance of cure as shall be reasonably satisfactory to the Company and the
Administrative Agent and cured such default within the time so assured);

 

(ii)A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of the Collateral Administrator in any involuntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or appoint a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of the Collateral Administrator or
for any substantial part of its property, or order the winding up or liquidation
of its affairs; or

 

(iii)The Collateral Administrator shall commence a voluntary case under
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case under any such law, or shall consent to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
or similar official of the Collateral Administrator or for any substantial part
of its property, or shall make any general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due.

 

If any of the events specified in clauses (ii) or (iii) of this Section 7(b)
shall occur, the Collateral Administrator shall promptly, and in any event,
within one (1) Business Day after the occurrence of such event, give written
notice thereof to the Investment Manager, the Administrative Agent and the
Company.

 



7

 

 

(c)    Except when the Collateral Administrator shall be removed pursuant to
subsection (b) of this Section 7 or shall resign pursuant to subsection (d) of
this Section 7, no removal or resignation of the Collateral Administrator shall
be effective until the date as of which a successor collateral administrator
reasonably acceptable to the Administrative Agent, the Company and the
Investment Manager shall have agreed in writing to assume all of the Collateral
Administrator’s duties and obligations pursuant to this Agreement and shall have
executed and delivered an agreement in form and content reasonably satisfactory
to the Administrative Agent, the Company, the Investment Manager and the
Collateral Agent. Upon any resignation or removal of the Collateral
Administrator hereunder, the Company shall promptly, and in any case within
thirty (30) days after the related notice of resignation or removal, appoint a
qualified successor consented to by the Administrative Agent to act as
collateral administrator hereunder and cause such successor collateral
administrator to execute and deliver an agreement accepting such appointment as
described in the preceding sentence. If the Company fails to appoint such a
qualified successor which duly accepts its appointment by properly executing and
delivering such an agreement within such time, the retiring Collateral
Administrator shall be entitled to petition a court of competent jurisdiction
for the appointment of a successor to serve as collateral administrator
hereunder and shall be indemnified pursuant to Section 4(d) for the reasonable
costs and expenses thereof.

 

(d)   Notwithstanding the foregoing, the Collateral Administrator may resign its
duties hereunder without any requirement that a successor collateral
administrator be obligated hereunder and without any liability for further
performance of any duties hereunder (i) immediately upon the termination
(whether by resignation or removal) of it as Collateral Administrator under the
Loan Agreement, or (ii) upon thirty (30) days’ notice to the Investment Manager
and the Administrative Agent upon any reasonable determination by the Collateral
Administrator that the taking of any action, or performance of any duty, on its
part as the Collateral Administrator pursuant to the terms of this Agreement
would be in conflict with or in violation of its duties or obligations under the
Loan Agreement or (iii) upon at least sixty (60) days’ prior written notice of
termination to the Investment Manager, the Administrative Agent and the Company
upon the occurrence of any of the following events and the failure to cure such
event within such sixty (60) day notice period: (A) failure of the Company to
pay any of the amounts specified in Section 3 hereof within sixty (60) days
after such amount is due pursuant to Section 3 hereof (to the extent not already
paid to the Collateral Administrator pursuant to Section 9.02 of the Loan
Agreement) or (B) failure of the Company to provide any indemnity payment to
Collateral Administrator pursuant to the terms of this Agreement, as the case
may be, within sixty (60) days of the receipt by the Company of the written
request for such payment or reimbursement (to the extent not already paid
Collateral Administrator pursuant to Section 9.02 of the Loan Agreement).

 

(e)    Any corporation into which the Collateral Administrator may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which the Collateral
Administrator shall be a party, or any corporation succeeding to all or
substantially all of the corporate trust business of the Collateral
Administrator, shall be the successor of the Collateral Administrator hereunder
without the execution or filing of any paper or any further act on the part of
any of the parties hereto.

 



8

 

 

8.            Representations and Warranties.

 

(a)    The Investment Manager hereby represents and warrants to the Collateral
Administrator and the Company as follows:

 

(i)The Investment Manager has been duly formed and is validly existing and in
good standing under the laws of the State of Maryland as a corporation and has
the full power and authority to execute, deliver and perform this Agreement and
all obligations required hereunder and has taken all necessary action to
authorize this Agreement on the terms and conditions hereof, the execution,
delivery and performance of this Agreement and the performance of all
obligations imposed upon it hereunder. No consent of any other person including,
without limitation, members and creditors of the Investment Manager, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Investment Manager in connection with this Agreement or the
execution, delivery, performance, validity or enforceability of this Agreement
and the obligations imposed upon it hereunder. This Agreement constitutes, and
each instrument or document required hereunder, when executed and delivered by
the Investment Manager hereunder, will constitute, the legally valid and binding
obligations of the Investment Manager enforceable against the Investment Manager
in accordance with their terms subject, as to enforcement, (a) to the effect of
bankruptcy, insolvency or similar laws affecting generally the enforcement of
creditors’ rights as such laws would apply in the event of any bankruptcy,
receivership, insolvency or similar event applicable to the Investment Manager
and (b) to general equitable principles (whether enforceability of such
principles is considered in a proceeding at law or in equity).

 

(ii)The execution, delivery and performance of this Agreement, the Investment
Manager’s obligations hereunder and the documents and instruments required
hereunder will not violate any provision of any existing law or regulation
binding on the Investment Manager, or any order, judgment, award or decree of
any court, arbitrator or governmental authority binding on the Investment
Manager, or the governing instruments of, or any securities issued by, the
Investment Manager or of any mortgage, indenture, lease, contract or other
agreement, instrument or undertaking to which the Investment Manager is a party
or by which the Investment Manager or any of its assets may be bound, the
violation of which would have a material adverse effect on the business,
operations, assets or financial condition of the Investment Manager and will not
result in, or require, the creation or imposition of any lien on any of its
property, assets or revenues pursuant to the provisions of any such mortgage,
indenture, lease, contract or other agreement, instrument or undertaking.

 

 



9

 

 

               (b)    The Company hereby represents and warrants to the
Collateral Administrator and the Investment Manager as follows:

 

(i)The Company has been duly incorporated and is validly existing and in good
standing under the laws of the State of Delaware as a limited liability company
and has the full power and authority to execute, deliver and perform this
Agreement and all obligations required hereunder and has taken all necessary
action to authorize this Agreement on the terms and conditions hereof, the
execution, delivery and performance of this Agreement and the performance of all
obligations imposed upon it hereunder. No consent of any other person including,
without limitation, members, shareholders and creditors of the Company, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Company in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement and the
obligations imposed upon it hereunder. This Agreement constitutes, and each
instrument or document required hereunder, when executed and delivered by the
Company hereunder, will constitute, the legally valid and binding obligations of
the Company enforceable against the Company in accordance with their terms
subject, as to enforcement, (a) to the effect of bankruptcy, insolvency or
similar laws affecting generally the enforcement of creditors’ rights as such
laws would apply in the event of any bankruptcy, receivership, insolvency or
similar event applicable to the Company and (b) to general equitable principles
(whether enforceability of such principles is considered in a proceeding at law
or in equity).

 

(ii)The execution, delivery and performance of this Agreement, the Company’s
obligations hereunder and the documents and instruments required hereunder will
not violate any provision of any existing law or regulation binding on the
Company, or any order, judgment, award or decree of any court, arbitrator or
governmental authority binding on the Company, or the governing instruments of,
or any securities issued by, the Company or of any mortgage, indenture, lease,
contract or other agreement, instrument or undertaking to which the Company is a
party or by which the Company or any of its assets may be bound, the violation
of which would have a material adverse effect on the business, operations,
assets or financial condition of the Company and will not result in, or require,
the creation or imposition of any lien on any of its property, assets or
revenues pursuant to the provisions of any such mortgage, indenture, lease,
contract or other agreement, instrument or undertaking.

 



 



10

 

 

               (c)    The Collateral Administrator hereby represents and
warrants to the Investment Manager and the Company as follows:

 

(i)The Collateral Administrator is a limited partnership duly organized and
validly existing under the laws of the State of Texas and has full power and
authority to execute and deliver this Agreement and perform all obligations
required hereunder and has taken all necessary action to authorize this
Agreement on the terms and conditions hereof, the execution and delivery of this
Agreement and the performance of all obligations required hereunder. No consent
of any other person including, without limitation, partners and creditors of the
Collateral Administrator, and no license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental authority is required by the Collateral Administrator in
connection with this Agreement or the execution, delivery, performance, validity
or enforceability of this Agreement and the obligations imposed upon it
hereunder. This Agreement constitutes, and each instrument and document required
hereunder, when executed and delivered by the Collateral Administrator
hereunder, will constitute, the legally valid and binding obligations of the
Collateral Administrator enforceable against the Collateral Administrator in
accordance with their terms subject, as to enforcement, (a) to the effect of
bankruptcy, insolvency or similar laws affecting generally the enforcement of
creditors’ rights as such laws would apply in the event of any bankruptcy,
receivership, insolvency or similar event applicable to the Collateral
Administrator and (b) to general equitable principles (whether enforceability of
such principles is considered in a proceeding at law or in equity).

 

(ii)The execution, delivery and performance of this Agreement, the Collateral
Administrator’s obligations hereunder and the documents and instruments required
hereunder will not violate any provision of any existing law or regulation
binding on the Collateral Administrator, or any order, judgment, award or decree
of any court, arbitrator or governmental authority binding on the Collateral
Administrator, or the organizational documents of the Collateral Administrator
or of any mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which the Collateral Administrator is a party or by which the
Collateral Administrator or any of its assets may be bound, the violation of
which would have a material adverse effect on the business, operations, assets
or financial condition of the Collateral Administrator and will not result in,
or require, the creation or imposition of any lien on any of its property,
assets or revenues pursuant to the provisions of any such mortgage, indenture,
lease, contract or other agreement, instrument or undertaking.

 

9.           Amendments. This Agreement may not be amended, changed, modified or
terminated (except as otherwise expressly provided herein) except by the
Investment Manager, the Company and the Collateral Administrator in writing with
the prior written consent of the Administrative Agent.

 

10.          Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
CONFORMITY WITH THE LAWS OF THE STATE OF NEW YORK WITH RESPECT TO AGREEMENTS
MADE AND TO BE PERFORMED THEREIN (WITHOUT REGARD TO ITS CHOICE OF LAWS RULES
OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 



11

 

 

11.          Notices. All notices, requests, directions and other communications
permitted or required hereunder shall be in writing and shall be deemed to have
been duly given (i) when delivered personally, (ii) when transmitted by
facsimile or other electronic means of communication and receipt thereof
acknowledged or (iii) when mailed, first class postage prepaid, or sent by
overnight courier service, to the parties at their respective addresses set
forth below (or to such other address as a party may have specified by written
notice given to the other parties pursuant to this provision.

 

If to the Collateral Administrator, to: 

Virtus Group, LP 

5400 Westheimer Court 

Suite 760 

Houston, Texas 77056 

Telecopy: (866) 816-3203

 

If to the Company, to: 

Jeffferson Square Funding LLC 

c/o FS Investment Corporation III 

201 Rouse Boulevard 

Philadelphia, PA 19112 

Attention: Gerald F. Stahlecker, Executive Vice President 

Telephone: (215) 495-1169 

Facsimile: (215) 222-4649

 

If to the Investment Manager, to: 

FS Investment Corporation III 

201 Rouse Boulevard 

Philadelphia, PA 19112 

Attention: Gerald F. Stahlecker, Executive Vice President 

Telephone: (215) 495-1169 

Facsimile: (215) 222-4649

 

12.          Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the successors and assigns of each of the Investment
Manager, the Company and the Collateral Administrator; provided, however, that
the Collateral Administrator may not assign its rights and obligations hereunder
without the prior written consent of the Investment Manager, the Administrative
Agent and the Company, except that the Collateral Administrator may delegate to,
employ as agent, or otherwise cause any duty or obligation hereunder to be
performed by, any Affiliate of the Collateral Administrator or its successors
without the prior written consent of the Investment Manager, the Administrative
Agent or the Company (provided that in such event the Collateral Administrator
shall remain responsible for the performance of its duties as the Collateral
Administrator hereunder).

 

13.           Counterparts. This Agreement may be executed in any number of
counterparts by facsimile or other written form of communication including
electronic mail, each of which shall be deemed to be an original, but all of
which together shall constitute but one and the same instrument. Delivery of an
executed counterpart of this Agreement by e-mail (PDF) or telecopy shall be as
effective as delivery of a manually executed counterpart of this Agreement.

 



12

 

 

14.          Conflict with the Loan Agreement. If this Agreement shall require
that any action be taken with respect to any matter and the Loan Agreement shall
require that a different action be taken with respect to such matter, and such
actions shall be mutually exclusive, or if this Agreement should otherwise
conflict with the Loan Agreement, the Collateral Administrator shall notify the
Investment Manager and act in accordance with the Investment Manager’s
instructions.

 

15.          Survival. Notwithstanding anything herein to the contrary, all
indemnifications set forth or provided for in this Agreement shall survive the
termination of this Agreement or the release of any party hereto with respect to
matters occurring prior to such termination.

 

16.          Conflict with the Loan Agreement. If this Agreement shall require
that any action be taken with respect to any matter and the Loan Agreement shall
require that a different action be taken with respect to such matter, and such
actions shall be mutually exclusive, or if this Agreement should otherwise
conflict with the Loan Agreement, the Loan Agreement shall govern.

 

17.           Jurisdiction. The parties hereto hereby irrevocably submit to the
non-exclusive jurisdiction of any New York State or Federal court sitting in the
Borough of Manhattan in The City of New York in any action or proceeding arising
out of or relating to this Agreement, and the parties hereto hereby irrevocably
agree that all claims in respect of such action or proceeding may be heard and
determined in such New York State or Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent that they may legally do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding. The parties hereto hereby agree that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

18.          Waiver of Jury Trial Right. EACH PARTY HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT THAT IT MAY
HAVE TO A TRIAL BY JURY (BUT NO OTHER JUDICIAL REMEDIES) IN RESPECT OF ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY. Each party hereby (i) certifies that no representative,
agent or attorney of the other has represented, expressly or otherwise, that the
other would not, in the event of such proceedings, seek to enforce the foregoing
waiver and (ii) acknowledges that it has been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 18.

  

[Signature pages follow]

 



13

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral
Administration Agreement to be executed effective as of the day first above
written; 

 

  JEFFFERSON SQUARE FUNDING LLC, as Company         By: /s/ Gerald F. Stahlecker
    Name: Gerald F. Stahlecker     Title: Executive Vice President         FS
INVESTMENT CORPORATION III, as Investment Manager         By: /s/ Gerald F.
Stahlecker     Name: Gerald F. Stahlecker     Title: Executive Vice President  
      VIRTUS GROUP, LP, as Collateral Administrator         By: /s/ Robert
Tomick     Name: Robert Tomick     Title: Partner         JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as Administrative Agent         By: /s/ Louis J. Cerrotta
    Name: Louis J. Cerrotta     Title Executive Director



 



--------------------------------------------------------------------------------

 

 

 

